Exhibit 10.1

GLOBAL AMENDMENT

to

CERTAIN DEPOSITARY TRUST AGREEMENTS

This Global Amendment to Certain Depositary Trust Agreements (this “Amendment”),
dated as of April 8, 2013, between GUGGENHEIM SPECIALIZED PRODUCTS, LLC,
(formerly known as Rydex Specialized Products, LLC) d/b/a “GUGGENHEIM
INVESTMENTS”, as Sponsor (the “Sponsor”), and THE BANK OF NEW YORK MELLON, as
Trustee (the “Trustee”),

WITNESSES, that

WHEREAS the Sponsor and the Trustee have entered into certain Depositary Trust
Agreements as set forth below (each, a “Depositary Trust Agreement,” and
collectively, the “Depositary Trust Agreements”) establishing the trusts
indicated (each, a “Trust,” and collectively, the “Trusts”):

 

  (1)

Depositary Trust Agreement dated December 2, 2005, establishing
the CurrencyShares® Euro Trust, as such agreement has been amended to the date
hereof; and

 

  (2)

Depositary Trust Agreement dated February 1, 2007, establishing
the CurrencyShares® Japanese Yen Trust, as such agreement has been amended to
the date hereof;

WHEREAS Section 8.1 of each Depositary Trust Agreement provides substantially as
follows with respect to the amendment of such Depositary Trust Agreement:

The Trustee and the Sponsor may amend any provisions of this Agreement without
the consent of any Registered Owner; provided, however, that the provisions of
Section 2.6, Section 2.7, Section 2.10, Section 4.2 through Section 4.7, this
Section 8.1 and Section 8.2 may not be amended unless (i) the provision relates
solely to procedural or logistical matters (as distinguished from core economic
rights), or (ii) prior to the amendment, (a) the Sponsor obtains and delivers to
the Trustee a written opinion of counsel to the effect that after such amendment
the Trust will continue to be classified as a “grantor trust” under the Code,
and (b) in the event that such opinion of counsel assumes that certain actions
are taken by the Sponsor or the Trustee in connection with such amendment, such
actions shall be taken by the Sponsor or the Trustee, as the case may be. Any
amendment that imposes or increases any fees or charges (other than taxes and
other governmental charges, registration fees or other such expenses), or that
otherwise prejudices any substantial existing right of the Registered Owners,
will not become effective as to outstanding Shares until 30 days after notice of
such amendment is given to the Registered Owners. Every Registered Owner and
Beneficial Owner, at the time any amendment so becomes



--------------------------------------------------------------------------------

effective, shall be deemed, by continuing to hold any Shares or an interest
therein, to consent and agree to such amendment and to be bound by this
Agreement as amended thereby. In no event shall any amendment impair the right
of the Registered Owner of Shares to Surrender Baskets of Shares and receive
therefor the amount of Trust Property represented thereby, except in order to
comply with mandatory provisions of applicable law;

WHEREAS the Sponsor has determined and advised the Trustee that certain market
participants have been borrowing substantial numbers of Shares and redeeming
them, which transactions benefit such borrowers to the detriment of the
Beneficial Owners by making it more expensive for short sellers to borrow Shares
and thereby provide liquidity to buyers and sellers of Shares, including
Beneficial Owners, and by reducing the size of the Trust and thereby eliminating
economies of scale that could otherwise accrue to Beneficial Owners; and

WHEREAS the Sponsor has determined and advised the Trustee that it is in the
best interest of the Beneficial Owners to impose a fee on such transactions as
such fee will inure to the benefit of all Beneficial Owners;

NOW THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereby agree as follows:

1. Amendment to Section 1. Section 1 of each Depository Trust Agreement shall be
amended by deleting the sentence: “’Sponsor’ means Rydex Specialized Products,
LLC, a Delaware limited liability company d/b/a Rydex Investments” and inserting
in its place the sentence: “’Sponsor’ means Guggenheim Specialized Products,
LLC, a Delaware limited liability company d/b/a Guggenheim Investments.”

2. Addition of Section 9.8. A new Section 9.8 of each Depositary Trust Agreement
is added to read in its entirety as follows:

“Section 9.8 Securities Loan and Repurchase Transactions.

Commencing 60 days after the Trustee’s receipt of the notice specified in the
final paragraph of this section (the “Loan Fee Effective Date”), each and every
Registered Owner and Beneficial Owner is and shall be prohibited from lending
any Shares to another Person (a “Securities Loan Transaction”), or selling any
Shares to another Person subject to an agreement to repurchase Shares (a
“Repurchase Transaction”), unless, in any such case, such owner notifies the
loan registration agent from time to time engaged by the Sponsor (the “Loan
Registration Agent”) or its designee of such transaction on or prior to the
inception of the transaction and of the termination of such transaction on or
prior to such termination, and such Registered or Beneficial Owner pays to the
Sponsor the Loan Fee applicable to such transaction. From and after the Loan Fee
Effective Date, each and every Registered Owner and Beneficial Owner is and
shall be prohibited from transferring any Shares upon termination of a
Securities Loan Transaction or Repurchase Transaction initiated before the Loan
Fee Effective Date unless such Registered or Beneficial Owner notifies the Loan
Registration Agent or its designee of such termination



--------------------------------------------------------------------------------

on or prior to such termination and such Registered Owner or Beneficial Owner
pays to the Sponsor the Loan Fee for such termination. After receiving notice of
such a transaction or termination, the Loan Registration Agent or its designee
will bill the lender in a Securities Loan Transaction or the seller in a
Repurchase Transaction initiated after the Loan Fee Effective Date or the
transferor in the case of a Securities Loan Transaction or Repurchase
Transaction initiated before the Loan Fee Effective Date. The notices required
to be given to the Loan Registration Agent shall be delivered to the Loan
Registration Agent in writing c/o The Bank of New York Mellon at 2 Hanson Place,
Brooklyn, New York 11217, or at such other office or offices as the Loan
Registration Agent or its designee may specify from time to time in
communications with Registered Owners and Beneficial Owners. In furtherance of
the transactions contemplated by this Section, each Beneficial Owner hereby
authorizes and directs the Registered Owner to give such notices and make such
payments on behalf of the Beneficial Owner as are required to be made and paid
hereunder. The term “Loan Fee” as used in this Section means that amount,
accrued daily and payable monthly, which is equal to an annual nominal rate of
0.40% (or such lower annual nominal rate as may be determined by the Sponsor
from time to time) of the aggregate market value of the Shares involved in the
Securities Loan Transaction or Repurchase Transaction based on the closing price
each day from the later of the inception date of such Transaction or the Loan
Fee Effective Date through, in either case, the termination of such Transaction.
For the avoidance of doubt, the term “Share” as used in this Section shall
include any “security entitlement” with respect to Shares within the meaning of
the Uniform Commercial Code as in effect in the State of New York from time to
time.”

Loan Fees collected by the Loan Registration Agent or its designee shall be
remitted to the Sponsor monthly on the day on which, pursuant to Section 4.4,
the Trustee is to withdraw funds from the Non-Interest Account for the payment
of expenses. The Sponsor may, in its sole discretion, use Loan Fees it receives
from the Loan Registration Agent or its designee (net of any portion of the fees
due the Loan Registration Agent) to offset fees that the Trust owes the Sponsor.

The Sponsor shall be solely responsible for the selection and terms of
engagement of the Loan Registration Agent. The Bank of New York Mellon, or an
affiliate, may be employed by the Loan Registration Agent and receive such
compensation for services rendered to the Loan Registration Agent, as The Bank
of New York Mellon, or such affiliate, and the Loan Registration Agent from time
to time agree upon. Any compensation paid to The Bank of New York Mellon or its
affiliate for such services shall not reduce the compensation payable to the
Trustee for its services as such.

The Sponsor shall provide written notice to the Trustee that the Sponsor has
received confirmation from the Securities and Exchange Commission that the
provisions of this section can become effective without exemptive or other
regulatory relief or that any required exemptive or regulatory relief has been
obtained.



--------------------------------------------------------------------------------

3. This Amendment may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute but one and the same Amendment. Each of the parties
hereto acknowledges having received an executed counterpart of this Amendment.

4. Capitalized terms not defined herein shall have the meaning set forth in the
Depositary Trust Agreements.

5. This Amendment shall be interpreted under, and all rights and duties under
this Amendment shall be governed by, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned have each caused this Amendment to be
executed as of the day and year above written.

 

GUGGENHEIM SPECIALIZED PRODUCTS, LLC, as Sponsor By: /s/ Nikolaos
Bonos                                              Name: Nikolaos Bonos Title:
CEO and Manager THE BANK OF NEW YORK MELLON, as Trustee By: /s/ Joseph F.
Keenan                                            Name: Joseph F. Keenan Title:
Managing Director